Exceptions overruled. This is an action of tort to recover damages for injuries suffered by the plaintiff’s intestate resulting from a fall in a parking lot owned and operated by the defendant. There were two counts in the declaration, the first for negligence and the second for nuisance. The case is here on the plaintiff’s exceptions to the direction of a verdict for the defendant on each count, to the denial of the plaintiff’s motion for a new trial, and to the judge’s refusal to grant the plaintiff’s requests for rulings at the hearing of the motion for a new trial. On November 18, 1963, at about 11:00 p.m. the plaintiff’s intestate walked through the driveway of a private club and through a “gateway” (installed by the defendant) into the parking lot. She fell over a concrete “bumper” in front of the gateway. There was no error. The evidence most favorable to the plaintiff does not show that the defendant was negligent, and likewise does not show that the defendant allowed a nuisance to exist. The trial judge did not abuse his discretion in denying the motion for a new trial. It is unnecessary for us to discuss the judge’s refusal to allow the plaintiff’s requests for rulings which involved the same issues commented upon above.